Name: 2013/423/EU: Commission Decision of 2Ã August 2013 accepting an undertaking offered in connection with the anti-dumping proceeding concerning imports of crystalline silicon photovoltaic modules and key components (i.e. cells and wafers) originating in or consigned from the PeopleÃ¢ s Republic of China
 Type: Decision
 Subject Matter: soft energy;  Asia and Oceania;  iron, steel and other metal industries;  trade;  international trade;  competition
 Date Published: 2013-08-03

 3.8.2013 EN Official Journal of the European Union L 209/26 COMMISSION DECISION of 2 August 2013 accepting an undertaking offered in connection with the anti-dumping proceeding concerning imports of crystalline silicon photovoltaic modules and key components (i.e. cells and wafers) originating in or consigned from the Peoples Republic of China (2013/423/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation), and in particular Articles 7, 8 and 9 thereof, After consulting the Advisory Committee, Whereas: A. PROCEDURE (1) By Regulation (EU) No 513/2013 (2), the Commission imposed a provisional anti-dumping duty on imports into the Union of crystalline silicon photovoltaic modules and key components (i.e. cells and wafers) originating in or consigned from the Peoples Republic of China (PRC). B. UNDERTAKING 1. Undertaking offer (2) Subsequent to the adoption of the provisional anti-dumping measures, a group of cooperating exporting producers, including their related companies in the PRC and in the European Union, and together with the China Chamber of Commerce for Import and Export of Machinery and Electronic Products (hereinafter: CCCME) offered a joint price undertaking in accordance with Article 8(1) of the basic Regulation. The undertaking offer was also supported by the Chinese authorities. 2. Evaluation of undertaking offer (3) The undertaking offer has been examined against the background of changed market circumstances between the moment of the submission of the undertaking offer and the investigation period in the investigation that led to the imposition of provisional measures. Observed changes relate to a drop of both price levels and consumption on the Union market and are linked to several factors established and analysed in the investigation that led to the imposition of provisional measures. (4) Changes in price levels can sometimes be addressed in an undertaking by an indexation method which links minimum import prices to prices of raw materials as quoted in recognized and publicly available sources. However, no correlation between prices of raw materials and those of final products that would allow for a reliable indexation method could be established in the present case. In order to address an established change in price levels, an alternative method had to be established and price reports by representative and publicly available databases (Bloomberg (3) and pvXchange (4)) specialised in the sector concerned have been used as a reference. (5) In order to ensure that the undertaking is practicable, the Chinese exporters presented a joint undertaking offer with one minimum import price for photovoltaic modules and one for each of their key components (i.e. cells and wafers). (6) Further, in order to reduce the risk of company channelling, and make it feasible and practical to monitor the number of participating exporters, the Chinese exporters offered to ensure that the volume of imports made under the undertaking would be at annual levels corresponding roughly to their current market performance. (7) The exporters have offered a price undertaking. In order to assess whether that price undertaking removes the injurious effect of dumping, the Commission has analysed, inter alia, the current export prices and the level of provisional duty. On that basis, it was concluded that the price undertaking removes the injurious effect of dumping. (8) The elimination of the injurious effect of dumping is therefore achieved by a price undertaking covering imports within an associated annual level and in addition an ad valorem provisional duty levied on imports above the annual level as referred to in recital 6 above. (9) The CCCME will also provide the Commission with regular and detailed information concerning the sales to the Union of the companies presenting the joint undertaking offer, allowing for the undertaking to be monitored effectively by the Commission. With a view to CCCMEs active role, the support given by the Chinese authorities and the safety net in the form of annual level referred to in recital 6, the Commission considers the risk of circumvention limited and outweighed by considerations linked to the need to ensure security of supplies on the Union market. C. COMMENT OF PARTIES AND ACCEPTANCE OF THE UNDERTAKING 1. Comments of parties (10) The undertaking offer has been made available to interested parties. No comments against its acceptance have been received so far. (11) In the view of the above, the undertaking offered by the exporting producers is acceptable. The companies concerned and the CCCME have been informed of the essential facts, considerations and obligations upon which the acceptance is based. (12) Further, to enable the Commission to monitor effectively compliance with the undertaking, when the request for release for free circulation is presented to the relevant customs authority, exemption from the anti-dumping duty will be conditional on: (a) the presentation of a commercial invoice by the company listed in the Annex to this Decision and a certificate issued by the CCCME containing at least the elements listed in Annex II and Annex III of Regulation (EU) No 513/2013 respectively; (b) the fact that the imported goods are manufactured, shipped and invoiced directly by the companies listed in the Annex to this Decision either to their related companies in the Union acting as an importer and clearing the goods for free circulation in the Union as mentioned in the Annex to this Decision or to the first independent customer acting as an importer and clearing the goods for free circulation in the Union; (c) the fact that the goods declared and presented to customs correspond precisely to the description of the commercial invoice. (13) Where no such invoice and certificate are presented or when they do not correspond to the product presented to customs or a commercial invoice containing at least the elements of Annex IV of Regulation (EU) No 513/2013 is presented, the appropriate rate of anti-dumping duty shall instead be payable. (14) Whenever, pursuant to Article 8(9) of the basic Regulation, the Commission withdraws its acceptance of an undertaking following a breach by referring to particular transactions and declares the relevant undertaking invoices to be invalid, a customs debt shall be incurred at the time of acceptance of the declaration for release into free circulation. (15) Importers should be aware that a customs debt may be incurred, as a normal trade risk, at the time of acceptance of the declaration for release into free circulation as described in recitals 11 and 12 even if an undertaking offered by the manufacturer from whom they were buying, directly or indirectly, had been accepted by the Commission. (16) Pursuant to Article 14(7) of the basic Regulation, customs authorities should inform the Commission immediately whenever indications of a violation of the undertaking are found. (17) In the event of a breach or withdrawal of the undertaking or in case of withdrawal of acceptance of the undertaking by the Commission, the provisional anti-dumping duty imposed in accordance with Article 7 of the basic Regulation shall automatically apply by means of Article 8(9) of the basic Regulation. HAS ADOPTED THIS DECISION: Article 1 The undertaking offered by the exporting producers listed in the Annex of this Decision together with the China Chamber of Commerce for Import and Export of Machinery and Electronic Products (CCCME), in connection with the anti-dumping proceeding concerning imports of crystalline silicon photovoltaic modules and key components (i.e. cells and wafers) originating in or consigned from the Peoples Republic of China, is hereby accepted. Article 2 This Decision shall enter into force on 6 August 2013. Done at Brussels, 2 August 2013. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 152, 5.6.2013, p. 5. (3) Paid information available to Bloomberg Professional Service subscribers only. (4) http://www.pvxchange.com/ ANNEX List of companies: Name of the company Taric additional code Jiangsu Aide Solar Energy Technology Co. Ltd B798 Anji DaSol Solar Energy Science & Technology Co. Ltd B802 Anhui Schutten Solar Energy Co. Ltd Quanjiao Jingkun Trade Co. Ltd B801 Xian SunOasis (Prime) Company Limited TBEA SOLAR CO. LTD XINJIANG SANGO SOLAR EQUIPMENT B804 CSI Solar Power (China) Inc. Canadian Solar Manufacturing (Changshu) Inc. Canadian Solar Manufacturing (Luoyang) Inc. CSI Cells Co. Ltd B805 Changzhou NESL Solartech Co. Ltd B806 Changzhou Trina Solar Energy Co. Ltd Trina Solar (Changzhou) Science & Technology Co. Ltd Changzhou Youze Technology Co. Ltd B791 CHINALAND SOLAR ENERGY CO. LTD B808 ChangZhou EGing Photovoltaic Technology Co. Ltd B811 CIXI CITY RIXING ELECTRONICS CO. LTD. ANHUI RINENG ZHONGTIAN SEMICONDUCTOR DEVELOPMENT CO. LTD. HUOSHAN KEBO ENERGY & TECHNOLOGY CO. LTD. B812 CNPV Dongying Solar Power Co. Ltd B813 China Sunergy (Nanjing) Co. Ltd CEEG Nanjing Renewable Energy Co. Ltd CEEG (Shanghai) Solar Science Technology Co. Ltd China Sunergy (Yangzhou) Co. Ltd China Sunergy (Shanghai) Co. Ltd B809 Chint Solar (Zhejiang) Co. Ltd B810 Delsolar (Wujiang) Ltd B792 Dongfang Electric (Yixing) MAGI Solar Power Technology Co. Ltd B816 Era Solar Co. Ltd B818 ET Solar Industry Limited ET Energy Co. Ltd B819 GD Solar Co. Ltd B820 Konca Solar Cell Co. Ltd Suzhou GCL Photovoltaic Technology Co. Ltd Jiangsu GCL Silicon Material Technology Development Co. Ltd Jiangsu Zhongneng Polysilicon Technology Development Co. Ltd GCL-Poly (Suzhou) Energy Limited GCL-Poly Solar Power System Integration (Taicang) Co. Ltd GCL SOLAR POWER (SUZHOU) LIMITED GCL Solar System (Suzhou) Limited B850 Guodian Jintech Solar Energy Co. Ltd B822 Hangzhou Bluesun Solar Energy Technology Co. Ltd B824 Hangzhou Zhejiang University Sunny Energy Science and Technology Co. Ltd Zhejiang Jinbest Energy Science and Technology Co. Ltd B825 Hanwha SolarOne (Qidong) Co. Ltd B826 Hengdian Group DMEGC Magnetics Co. Ltd B827 HENGJI PV-TECH ENERGY CO. LTD. B828 Jiangsu Green Power PV Co. Ltd B831 Jiangsu Hosun Solar Power Co. Ltd B832 Jiangsu Jiasheng Photovoltaic Technology Co. Ltd B833 Jiangsu Runda PV Co. Ltd B834 Jiangsu Sainty Photovoltaic Systems Co. Ltd B835 Jiangsu Sainty Machinery Imp. And Exp. Corp. Ltd B835 Jiangsu Seraphim Solar System Co. Ltd B836 Jiangsu Shunfeng Photovoltaic Technology Co. Ltd Changzhou Shunfeng Photovoltaic Materials Co. Ltd Jiangsu Shunfeng Photovoltaic Electronic Power Co. Ltd B837 Jiangsu Sinski PV Co. Ltd B838 Jiangsu Sunlink PV Technology Co. Ltd B839 Jiangsu Zhongchao Solar Technology Co. Ltd B840 Jiangxi LDK Solar Hi-Tech Co. Ltd LDK Solar Hi-Tech (Nanchang) Co. Ltd LDK Solar Hi-Tech (Suzhou) Co. Ltd B793 Jiangyin Hareon Power Co. Ltd Hareon Solar Technology Co. Ltd Taicang Hareon Solar Energy Co. Ltd B842 Jiangyin Shine Science and Technology Co. Ltd B843 JingAo Solar Co. Ltd Shanghai JA Solar Technology Co. Ltd JA Solar Technology Yangzhou Co. Ltd Hefei JA Solar Technology Co. Ltd Shanghai JA Solar PV Technology Co. Ltd B794 Jinko Solar Co. Ltd Jinko Solar Import and Export Co. Ltd ZHEJIANG JINKO SOLAR CO. LTD ZHEJIANG JINKO SOLAR TRADING CO. LTD B845 Jinzhou Yangguang Energy Co. Ltd Jinzhou Huachang Photovoltaic Technology Co. Ltd Jinzhou Jinmao Photovoltaic Technology Co. Ltd Jinzhou Rixin Silicon Materials Co. Ltd Jinzhou Youhua Silicon Materials Co. Ltd B795 Juli New Energy Co. Ltd B846 Jumao Photonic (Xiamen) Co. Ltd B847 Kinve Solar Power Co.Ltd (Maanshan) B849 Lightway Green New Energy Co. Ltd Lightway Green New Energy(Zhuozhou) Co. Ltd B851 MOTECH (SUZHOU) RENEWABLE ENERGY CO. LTD B852 NICE SUN PV CO. LTD LEVO SOLAR TECHNOLOGY CO. LTD B854 Ningbo Huashun Solar Energy Technology Co. Ltd B856 Ningbo Jinshi Solar Electrical Science & Technology Co. Ltd B857 Ningbo Komaes Solar Technology Co. Ltd B858 Ningbo Osda Solar Co. Ltd B859 Ningbo Qixin Solar Electrical Appliance Co. Ltd B860 Ningbo Sunbe Electric Ind Co. Ltd B862 Ningbo Ulica Solar Science & Technology Co. Ltd B863 Perlight Solar Co. Ltd B865 Phono Solar Technology Co. Ltd Sumec Hardware & Tools Co. Ltd B866 RISEN ENERGY CO. LTD B868 SHANDONG LINUO PHOTOVOLTAIC HI-TECH CO. LTD B869 SHANGHAI ALEX SOLAR ENERGY SCIENCE & TECHNOLOGY CO. LTD B870 SHANGHAI ALEX NEW ENERGY CO. LTD B870 Shanghai BYD Co. Ltd BYD(Shangluo)Industrial Co.Ltd B871 Shanghai Chaori Solar Energy Science & Technology Co. Ltd Shanghai Chaori International Trading Co. Ltd B872 SHANGHAI SHANGHONG ENERGY TECHNOLOGY CO. LTD B874 SHANGHAI SOLAR ENERGY S&T CO. LTD Shanghai Shenzhou New Energy Development Co. Ltd Lianyungang Shenzhou New Energy Co. Ltd B875 Shenzhen Sacred Industry Co.Ltd B878 Shenzhen Topray Solar Co. Ltd Shanxi Topray Solar Co. Ltd Leshan Topray Cell Co. Ltd B880 Sopray Energy Co. Ltd Shanghai Sopray New Energy Co. Ltd B881 SUN EARTH SOLAR POWER CO. LTD. NINGBO SUN EARTH SOLAR POWER CO. LTD. Ningbo Sun Earth Solar Energy Co. Ltd B882 SUZHOU SHENGLONG PV-TECH CO. LTD B883 Wenzhou Jingri Electrical and Mechanical Co. Ltd B886 Wuhu Zhongfu PV Co. Ltd B889 Wuxi Saijing Solar Co. Ltd B890 Wuxi Shangpin Solar Energy Science and Technology Co. Ltd B891 Wuxi Solar Innova PV Co. Ltd B892 Wuxi Suntech Power Co. Ltd Suntech Power Co. Ltd Wuxi Sunshine Power Co. Ltd Luoyang Suntech Power Co. Ltd Zhenjiang Rietech New Energy Science Technology Co. Ltd Zhenjiang Ren De New Energy Science Technology Co. Ltd B796 Wuxi Taichang Electronic Co. Ltd Wuxi Machinery & Equipment Import & Export Co. Ltd Wuxi Taichen Machinery & Equipment Co. Ltd B893 Xian Huanghe Photovoltaic Technology Co. Ltd State-run Huanghe Machine-Building Factory Import and Export Corporation B896 Shanghai Huanghe Fengjia Photovoltaic Technology Co. Ltd B896 Xian LONGi Silicon Materials Corp. Wuxi LONGi Silicon Materials Co. Ltd B897 Years Solar Co. Ltd B898 Yingli Energy (China) Co. Ltd Baoding Tianwei Yingli New Energy Resources Co. Ltd Hainan Yingli New Energy Resources Co. Ltd Hengshui Yingli New Energy Resources Co. Ltd Tianjin Yingli New Energy Resources Co. Ltd Lixian Yingli New Energy Resources Co. Ltd Baoding Jiasheng Photovoltaic Technology Co. Ltd Beijing Tianneng Yingli New Energy Resources Co. Ltd Yingli Energy (Beijing) Co. Ltd B797 Yuhuan BLD Solar Technology Co. Ltd Zhejiang BLD Solar Technology Co. Ltd B899 Yuhuan Sinosola Science & Technology Co. Ltd B900 Zhangjiagang City SEG PV Co. Ltd B902 Zhejiang Fengsheng Electrical Co. Ltd B903 Zhejiang Global Photovoltaic Technology Co. Ltd B904 Zhejiang Jiutai New Energy Co. Ltd Zhejiang Topoint Photovoltaic Co. Ltd B906 Zhejiang Kingdom Solar Energy Technic Co. Ltd B907 Zhejiang Shuqimeng Photovoltaic Technology Co. Ltd B911 Zhejiang Sunflower Light Energy Science & Technology Limited Liability Company Zhejiang Yauchong Light Energy Science & Technology Co. Ltd B914 Zhejiang Trunsun Solar Co. Ltd Zhejiang Beyondsun PV Co. Ltd B917 Zhejiang Xiongtai Photovoltaic Technology Co. Ltd B919 ZHEJIANG YUANZHONG SOLAR CO. LTD B920 RENESOLA ZHEJIANG LTD RENESOLA JIANGSU LTD B921 Zhongli Talesun Solar Co. Ltd B922 ZNSHINE PV-TECH CO. LTD B923